 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   ROY KRICK,
                                                           Case No.: 2:19-cv-00804-GMN-NJK
11          Plaintiff(s),
                                                                         ORDER
12   v.
                                                                     (Docket No. 24)
13   QBE AMERICAS, INC.,
14          Defendant(s).
15         Pending before the Court is Plaintiff’s motion for protective order. Docket No. 24. The
16 motion was filed on an emergency basis. See id. Insufficient justification has been presented with
17 respect to the request for emergency relief; therefore, the Court declines to give the motion
18 expedited treatment. Instead, the motion will be briefed under the Court’s briefing schedule for
19 discovery motions. See Docket No. 12. As the Court experienced a power outage this week, the
20 Court will allow a brief extension to its briefing schedule—a response is due no later than February
21 3, 2020, and any reply is due no later than February 5, 2020.
22         IT IS SO ORDERED.
23         Dated: January 31, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
